 Case 2:20-cv-08837-SVW-MAA Document 66-2 Filed 04/27/21 Page 1 of 2 Page ID #:557




 1   BUCHALTER, A Professional Corporation
     WILLMORE F. HOLBROW III (SBN: 169688)
 2
     wholbrow@buchalter.com
 3   MATTHEW L. SEROR (SBN: 235043)
     mseror@buchalter.com
 4
     SEAN M. CASEY (SBN: 179641)
 5   scasey@buchalter.com
 6   1000 Wilshire Blvd., Suite 1500
     Los Angeles, CA 90017
 7   Telephone: 213.891.0700
 8
 9                       UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
12   JERRY A. SPOLAR, an individual; and   Case No. 2-20-cv-08837 SVW (MAAx)
     TONNY JILL WILLIAMSON, an
13   individual,
                                           DECLARATION OF WILLMORE F.
14                                         HOLBROW III IN SUPPORT OF
                Plaintiffs,
                                           STIPULATION TO CONTINUE
15
                                           TRIAL TO NOVEMBER 2, 2021
                 vs.
16
                                          Complaint Filed: September 25, 2020
17   UNREALISTIC IDEAS, LLC, a
     Delaware limited liability company;
18                                        Pretrial Conference: July 26, 2021
     PIECE OF WORK PRODUCTIONS,
19   LLC, a California limited liability
                                          Jury Trial: August 3, 2021
20   company; ARCHIE GIPS, an individual;
     WHITNY BRAUN, an individual;
21   JAMES BRAUN, an individual; and
22   DOES 1 through 25,
23              Defendants.
24
25
26
27
28
                                    -1-
                   DECLARATION OF WILLMORE F. HOLBROW III
 Case 2:20-cv-08837-SVW-MAA Document 66-2 Filed 04/27/21 Page 2 of 2 Page ID #:558




 1                 DECLARATION OF WILLMORE F. HOLBROW III
 2
 3         I, Willmore F. Holbrow III, declare:
 4         1.      I am an attorney licensed to practice law in the State of California and
 5   am attorney of record for all Plaintiffs in the above-entitled action. This
 6   declaration is submitted in support of the STIPULATION TO CONTINUE TRIAL
 7   TO NOVEMBER 2, 2021. I have personal knowledge of the facts stated herein. If
 8   called and sworn as a witness, I could testify competently to the following:
 9         2.      Based on discussions with Defendants’ counsel, we agree that the case
10   cannot be ready for trial by August 3, 2021 and that a short continuance of

11   approximately three months is necessary to reasonably prepare for trial. As a

12   result, both parties agree and ask the Court to issue a scheduling order with the

13   dates set forth in the concurrently filed Stipulation.

14         3.      The trial dates, selected by the Court, directly conflict with a family
     reunion/vacation, which I am planning and attending, scheduled for July 23, 2021
15
     through August 5, 2021 in Massachusetts, which was paid for several months ago.
16
           4.      We are hopeful that the Parties in this action can settle this case with a
17
18   minimal amount of discovery, and continuing the trial date will help facilitate

19   settlement.

20
21         Executed April 27, 2021 at Los Angeles, California.

22
           I declare under the penalty of perjury under the laws of the United States of
23
     America that the foregoing is true and correct.
24
25
                                                By: /s/ Willmore F. Holbrow IIII
26
                                                    Willmore F. Holbrow III
27
28
                                       -2-
                      DECLARATION OF WILLMORE F. HOLBROW III
